[Cite as State v. Liddy, 2022-Ohio-1673.]




                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                             No. 110848
                 v.                               :

DARRIN LIDDY,                                     :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED AND REMANDED
                 RELEASED AND JOURNALIZED: May 19, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-21-658217-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jonathan Block, Assistant Prosecuting
                 Attorney, for appellee.

                 Bennett Legal, LLC, and Mark S. Bennett, for appellant.


MARY EILEEN KILBANE, J.:

                   Defendant-appellant Darrin Liddy (“Liddy”) appeals the trial court’s

imposition of consecutive sentences. For the following reasons, we affirm and
remand to the trial court to issue a nunc pro tunc judgment entry incorporating the

actual findings made at the sentencing hearing.

Factual and Procedural History

               On April 15, 2021, a Cuyahoga County Grand Jury indicted Liddy on

one count of assault in violation of R.C. 2903.13(A), a felony of the fourth degree;

one count of harassment by inmate in violation of R.C. 2921.38(B), a felony of the

fifth degree; and one count of obstructing official business in violation of R.C.

2921.31(A), a felony of the fifth degree.

               The indictment resulted from an incident that occurred on March 20,

2021 in North Royalton, Ohio.1 On that date, the police responded to a call that

alleged a patron at Terry’s Pour House was “out of control and violent inside.” When

the police arrived on the scene, two individuals were wrestling outside the bar, with

one individual — Liddy — pinned to the ground. The police officers used pepper

spray while restraining Liddy. Liddy kicked one of the officers as he was placed in

the police vehicle. The officers transported Liddy to the fire station for medical

treatment related to the use of pepper spray. At the fire station, Liddy spit on a

firefighter.

               On May 7, 2021, Liddy pleaded not guilty to the indictment. On July

27, 2021, the court held a change-of-plea hearing where Liddy pleaded guilty to one



       1The police arrested Liddy on March 20, 2021, and the case was initially docketed
in the Parma Municipal Court as Case No. 21CRA00840. The case was bound over to the
Cuyahoga County Common Pleas Court on April 15, 2021, and docketed as Cuyahoga C.P.
No. CR-21-658217.
amended count of attempted assault, a felony of the fifth degree, and one count of

harassment by an inmate, a felony of the fifth degree. The state nolled the remaining

charge. The court ordered Liddy to participate in a presentence investigation, a

review by the court’s psychiatric clinic for mitigation purposes, and an evaluation by

the probation department to evaluate Liddy’s amenability for a community-based

correctional facility.

               On August 26, 2021, the court held a sentencing hearing during which

it heard from the assistant prosecuting attorney, defense counsel, and Liddy. The

victims — the police officer and fire fighter — were not present. The trial court

indicated it had reviewed the presentence-investigative report. Liddy’s employer for

the 14 months prior to sentencing provided a letter describing Liddy as a “dedicated,

hard-working, and valuable employee.” The trial court sentenced Liddy to 12

months on both the attempted assault charge and harassment by an inmate charge,

with up to three years of discretionary postrelease control. The trial court ordered

the prison terms be served consecutively for an aggregate sentence of 24 months.

               On September 22, 2021, Liddy filed a timely notice of appeal.

Legal Analysis

               In his sole assignment of error, Liddy argues that the record does not

support the court’s finding that consecutive sentences were appropriate.

Specifically, Liddy argues that the trial court presented a talismanic recitation of the

R.C. 2929.14(C)(4) requirements and made no factual findings in support of those

conclusions. Liddy claims the record is devoid of any facts to support the imposition
of consecutive sentences except his criminal history. The state contends that the

trial court complied with R.C. 2929.14(C)(4) when it considered and enumerated

the statutory factors, and the record supports imposition of consecutive sentences.

              In Ohio, there is a presumption that prison sentences should be

served concurrently, unless the trial court makes the findings outlined in R.C.

2929.14(C)(4) to warrant consecutive service of the prison terms. State v. Morris,

2016-Ohio-7614, 73 N.E.3d 1010, ¶ 25 (8th Dist.), citing State v. Primm, 8th Dist.

Cuyahoga No. 103548, 2016-Ohio-5237, ¶ 64, citing State v. Cox, 8th Dist. Cuyahoga

No. 102629, 2016-Ohio-20, ¶ 3, and R.C. 2929.41(A). Initially, the sentencing court

must find that (1) a consecutive sentence is necessary to protect the public from

future crime or to punish the offender, and (2) the consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public. R.C. 2929.14(C)(4). Finally, the court must also find

that any one of the following apply:

      (a) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
      Revised Code, or was under postrelease control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the
      courses of conduct adequately reflects the seriousness of the offender’s
      conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.
R.C. 2929.14(C)(4).

               The trial court must indicate that it engaged in the R.C. 2929.14(C)(4)

analysis and considered the statutory criteria as well as reference the specific

statutory basis for its decision. Morris at ¶ 26, quoting State v. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 26, quoting State v. Edmonson, 86

Ohio St.3d 324, 326, 715 N.E.2d 131 (1999). “However, a word-for-word recitation

of the language of the statute is not required, and as long as the reviewing court can

discern that the trial court engaged in the correct analysis and can determine that

the record contains evidence to support the findings, consecutive sentences should

be upheld.” Bonnell at ¶ 29.

               A reviewing court may overturn the imposition of consecutive

sentences, under R.C. 2953.08, where the appellate court “clearly and convincingly

finds that ‘the record does not support the sentencing court’s findings’ under R.C.

2929.14(C)(4), or the sentence is ‘otherwise contrary to law.’” State v. Hendricks,

8th   Dist.   Cuyahoga    No.   101864,   2015-Ohio-2268,      ¶   9,   quoting   R.C.

2953.08(G)(2)(a) through 2953.08(G)(2)(b). “A sentence is ‘contrary to law’ if the

sentencing court failed to make the findings required to order consecutive service of

sentences under R.C. 2929.14(C)(4).” State v. Smeznik, 8th Dist. Cuyahoga Nos.

103196 and 103197, 2016-Ohio-709, ¶ 7, citing Bonnell at ¶ 37.

               Here, the trial court supported its decision to impose consecutive

sentences when it made the following findings:
THE COURT: Okay. The Court has considered all this information, all
the principles and purposes of felony sentencing, all the appropriate
recidivism and seriousness factors.

And, sir, this — your criminal history is quite concerning to this Court.
The misdemeanor assault in 2018 and attempted tampering, a felony
four, where a firearm was involved. You violated probation at least one,
two, three, four, five times in the veteran’s treatment court. Including
an assault case in May of 2018, a domestic violence arrest that was later
dismissed in October of 2018.

Looks like there is a domestic violence conviction of a misdemeanor in
October 2018, attempted domestic violence F5 in 2019. This is all while
you’re on probation with Judge Russo.

And violating a restraining order, vandalism, violating a protection
order. Those are February of 2020. OVI in Parma May of 2020. And
then you completed veteran treatment court November 10th, 2020?

MS. RANKIN: The date that I have is November 10th, 2020. Yes.

THE COURT: Yes. Because then on November 25th, 15 days later,
you’re arrested for criminal damaging in Parma court, which led to this
incident in March, which whatever was going on you’re intoxicated.
Police are called and you become combative with the police.

They don’t deserve that. A firefighter that’s trying to help you. They
don’t deserve that. And so it’s clear alcohol is an issue with you, that
you are not able to control your actions on alcohol. And if you believe
you’re an alcoholic, you’re powerless —

THE DEFENDANT: Yes, your Honor.

THE COURT: — over alcohol and it’s like you’re allergic. You can’t
touch it. All of this is quite concerning to the Court.

And so I’m going to find you’re not amenable to community control
sanctions. At this point I’m going to sentence you as follows:

I’m going to sentence you in Count 1 the felony of the fifth degree 12
months in Lorain Correctional Institution. In Count 2, felony of the
fifth degree, 12 months in Lorain Correctional Institution. I’m going
to find that consecutive sentences are necessary to protect our
      community and punish, they’re not disproportionate to what you did
      in this case, and that your criminal history indicates that consecutive
      terms are necessary to protect the public.

Tr. 23-25.

               A review of the record, including the foregoing excerpt from the

sentencing transcript, illustrates that the trial court considered all the statutory

requirements and made the necessary findings for imposing consecutive sentences

pursuant to R.C. 2929.14(C)(4).        Further, the record demonstrates sufficient

evidence to support the trial court’s findings. The trial court also included the

required findings in its judgment entry.2

               Liddy argues that the trial court needed to state the specific facts that

justified each prong of R.C. 2929.14(C)(4). However, the trial court is not required

to place factual findings in support of its imposition of consecutive sentences on the

record. State v. Simmons, 8th Dist. Cuyahoga No. 107813, 2019-Ohio-3100, ¶ 13.

Rather, “as long as the reviewing court can discern that the trial court engaged in the

correct analysis and can determine that the record contains evidence to support the

findings, consecutive sentences should be upheld.” Bonnell, 140 Ohio St.3d 209,

2014-Ohio-3177, 16 N.E.3d 659, ¶ 29.

               Liddy further contends that the record is devoid of any facts to

support consecutive sentences except his criminal history. Liddy suggests that while



      2  The trial court listed in its August 26, 2021 sentencing journal entry the R.C.
2929.14(C)(4)(b) factor rather than the R.C. 2929.14(C)(4)(c) factor identified during the
sentencing hearing. The sentencing journal entry is discussed in greater detail later in
this opinion.
the court referenced his alcoholism and how it related to his past criminal behavior,

his attendance at Alcoholics Anonymous meetings — a fact presented at the

sentencing hearing — should have negated any such concerns. In reviewing the

imposition of consecutive sentences, a court of appeals is prohibited from

substituting its own judgment for that of the trial court. State v. Gatewood, 8th Dist.

Cuyahoga No. 101271, 2015-Ohio-1288, ¶ 13, quoting State v. Venes, 2013-Ohio-

1891, 992 N.E.2d 453, ¶ 20-22 (8th Dist.). The reviewing court applies an extremely

deferential standard of review when it determines whether the record — which

consists of all the proceedings before the court and is not limited to the sentencing

hearing — shows by clear and convincing evidence that it does not support the trial

court’s findings. Id. Here, a review of the record demonstrates that the trial court

met the statutory requirements. We do not find by clear and convincing evidence

that the record fails to support the trial court’s R.C. 2929.14(C)(4) findings.

               We note, however, that the sentencing entry in this case does not

reflect the consecutive sentence findings reiterated by the trial court. The trial court

stated that, in accordance with R.C. 2929.14(C)(4)(c), Liddy’s criminal history

demonstrated the need for consecutive sentences to protect the public from future

crime by Liddy. However, the August 26, 2021 sentencing journal entry lists the

R.C. 2929.14(C)(4)(b) factor — at least two of the multiple offenses were committed

in this case as part of one or more courses of conduct, and the harm caused by said

multiple offenses was so great or unusual that no single prison term for any of the

offenses committed as part of any of the courses of conduct adequately reflects the
seriousness of Liddy’s conduct — as the basis for satisfying the final statutory prong

in favor of consecutive sentences.

               Trial courts retain jurisdiction to correct clerical errors in judgment

entries so that the entries accurately reflect the trial court’s decision. State ex rel.

Cruzado v. Zaleski, 111 Ohio St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263, ¶ 19;

Crim.R. 36 (“[c]lerical mistakes in judgments, orders, or other parts of the record,

and errors in the record arising from oversight or omission, may be corrected by the

court at any time”). Clerical mistakes refer to mistakes or omissions that are

“mechanical in nature and apparent on the record” and do not address a legal

decision or judgment. State v. Brown, 136 Ohio App.3d 816, 820, 737 N.E.2d 1057

(3d Dist.2000), citing Dentsply Internatl., Inc. v. Kostas, 26 Ohio App.3d 116, 118,

498 N.E.2d 1079 (8th Dist.1985).

               We remand for the limited purpose of correcting the clerical error in

the August 26, 2021 journal entry to accurately reflect that pursuant to R.C.

2929.14(C)(4)(c), the court found Liddy’s criminal history demonstrated the need

for consecutive sentences to protect the public from future crime by Liddy. State v.

Davis, 8th Dist. Cuyahoga No. 102639, 2015-Ohio-4501, ¶ 23.

               Judgment affirmed and case remanded for the trial court to issue a

nunc pro tunc journal entry as specified in this opinion.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


__________________________
MARY EILEEN KILBANE, JUDGE

EILEEN A. GALLAGHER, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR